Order entered October g             , 2012




                                             In The
                                   Court of appeals;
                          jfiftb Oiotritt of Cexao at 1attao
                                     No. 05-12-00832-CR

                          REID CARLTON RENICKER, Appellant

                                                V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Collin County, Texas
                           Trial Court Cause No. 001-86948-2011

                                             ORDER

       Appellant brief was filed on September 11, 2012. It has come to the Court's attention

that appellant's counsel W. Tyler Wilson died on September 13, 2012, and that Robert Luttrell is

in charge of closing the law office. The record before the Court reflects that Mr. Wilson was

retained to represent appellant in this appeal. No new attorney has entered an appearance on

appellant's behalf.

        So that the Court may ensure appellant either has counsel at such time as the appeal is

submitted or wishes to continue the appeal without new counsel, we ORDER the trial court to

conduct a hearing to determine the following:

    • Whether appellant desires to be represented by counsel.
    • If appellant desires to be represented by counsel, whether appellant has retained new
      counsel to proceed with this appeal on the brief filed by Mr. Wilson. If appellant has
      retained new counsel, the trial court shall make a finding as to the name, State Bar
      number, address, and telephone number of new counsel.
    • If appellant does not desire to be represented by new counsel, the trial court shall make a
      finding as to appellant's current contact information, including mailing address and
      telephone number, and advice appellant that he will be held to comply with the Texas
      Rules of Appellate Procedure regarding communications with the Court, documents filed
      with the Court and any applicable deadlines.


        We ORDER the trial court to transmit a record of the proceedings, findings of fact, any

supporting documentation, and any orders, to this Court within THIRTY DAYS of the date of

this order.

        We DIRECT the Clerk to send a copy of this order to Robert E. Luttrell III, 4 E.

Chambers Street, Cleburne, Texas 76031-5542.

        The appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                           J          /

                                                    DAVID L. BRIDGES
                                                    JUSTICE